Citation Nr: 1647999	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  12-01 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to June 13, 2016 and in excess of 50 percent thereafter for an acquired psychiatric condition to include post-traumatic stress disorder (PTSD), depressive disorder and cognitive disorder not otherwise specified.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1999 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which granted service connection for PTSD with depressive and cognitive disorder and assigned a 30 percent rating.  A July 2016 rating decision granted a 50 percent rating, effective June 13, 2016.

The Veteran was scheduled for a Travel Board hearing on September 13, 2016.  Thereafter, the Veteran informed the Board he could not attend a hearing and he would like to waive his appearance before the Board and forward the case to the Board for consideration.  See VA Form 21-4138 dated September 13, 2016.   As such, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is required prior to the adjudication of the Veteran's initial increased rating claim for his acquired psychiatric condition to include PTSD, depressive and cognitive disorder.

The Veteran was initially granted service connection in September 2010 for PTSD with depressive and cognitive disorder, effective November 24, 2009.  

In the most recent June 2016 VA examination, the VA examiner diagnosed the Veteran with PTSD.  A diagnosis of a traumatic brain injury (TBI) was also recognized.  The examiner initially indicated it was not applicable to differentiate what symptom was attributable to each diagnosis.  Thereafter, the examiner answered "yes" that it was possible to differentiate symptoms from the diagnosed TBI from the PTSD symptoms when evaluating which condition was responsible for the portion of occupational and social impairment.  He rationalized that the Veteran was not being examined for an increase for the symptom and that the Veteran was not currently diagnosed with cognitive issues in relationship to his mild traumatic brain injury.  Later in the report, the examiner summarized that cognitive issues could be present based upon the examination and a screen test where he scored below expected levels but it was possible that English as a second language could have driven scores down.  

Here, the 2016 VA examiner's findings appear to conflict with the evidence of record.  For instance, the 2016 VA examiner found that the Veteran did not have any currently diagnosed cognitive issues associated with his traumatic brain injury.   In contrast, a May 2010 VA examiner diagnosed the Veteran with a cognitive disorder, not otherwise specified (in relation to his mild traumatic brain injury).  Additionally, the 2016 VA examiner indicated it was possible to differentiate symptoms when evaluating the Veteran's level of social and occupational impairment.  In contrast, a November 2010 VA examiner indicated that the symptoms attributable to a TBI could not be differentiated from the portion of occupational and social impairment caused by PTSD.  The examiner rationalized there was too much similarity in symptoms.  Due to the conflicting findings, in the record, particularly surrounding the level of impairment caused by any cognitive disorder, a new VA examination is required for clarification.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records including those from the Denver VAMC beyond June 2016.  

2.  Thereafter, schedule the Veteran for an appropriate psychiatric examination to determine the severity of his service-connected acquired psychiatric condition to include PTSD, depressive and cognitive disorder (if any).  The claims folder should be made available for review and a notation of such should be noted.  All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail. 

The examiner must describe the nature, current severity, and all symptoms associated with the Veteran's acquired psychiatric condition to include PTSD, depressive and/or cognitive disorder.  The examiner should provide an opinion regarding the level of occupational and social impairment caused by condition(s).

The examiner should note that the Veteran is separately service-connected for posttraumatic headaches, status post head injury.  The examiner is asked to differentiate which symptoms can be attributed to his service-connected PTSD/depressive disorder/cognitive disorder and which can be attributed to his service-connected posttraumatic headaches, status post head injury.  In particular, the Board is interested in ascertaining which cognitive impairments can be attributed to each service-connected disability.  If it is not possible to clearly identify which symptoms are related to each diagnosis, the examiner should clearly explain why.  

The examiner is requested to provide a thorough rationale for any opinion provided.  

3.  Finally, after completing any other development that may be indicated, the AOJ must readjudicate the initial increased rating claim for the acquired psychiatric condition based on the entirety of the evidence.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




